DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 2/2/22 has been entered. Claim(s) 1-5, 7-15 and 17-20 are pending in the application and are under examination.
	Applicant’s amendments have overcome all rejections under 35 USC 112 from the previous Office Action mailed on 8/2/21.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Regarding claim(s) 1-5, 7-15, and 17-20, see the reasons stated on pages 3-7 of the previous office action mailed on 8/2/21 and incorporated herein by reference.  
RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.
	In response to Applicant's argument (i.e., pending claims 1-5, 7-15, and 17-20 are not directed to an abstract idea. The claims are directed to an improvement in an online teaching platform, the online teaching platform being computer-related technology. The applicant respectfully submits that the improvement in an online teaching platform meets the criteria in DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014). As discussed in the background of the present application: "[t]he present invention relates generally to the field of a teaching platform for presenting educational content to individual users. Generally, educational programs follow a fixed linear learning path for presenting educational content to individual users (e.g., students). Typically, while each individual user absorbs educational content at his or her own pace, some educational programs generally require that each of the individual users follow the same linear learning path in order to advance through the educational content. Similarly, some educational programs present the same educational content in the same order to all individual users, regardless of the individual user's own pace for absorbing the educational content." Claim 1 addresses issues with the linear learning path present in conventionally functioning Internet-centric teaching platforms and therefore addresses an Internet-centric challenge. Claim 1 includes memory coupled to the one or more processors having instructions that when executed by the one or more processors cause the one or more processors to, in part: "analyze the input from the user in response to the question to determine a quantifiable outcome based on the input; calculate a probabilistic value for the first category based on the quantifiable outcome; calculate a status of the user based on the quantifiable outcome of a least one question, the status representative of the user 's ability; determine a pace for presenting questions for the user from the plurality of categories based on the status; unlock locked categories from among a plurality of categories based on the user 's pace select a subsequent question based on the user 's abilities and pace and display the subsequent question tailored to the user 's abilities and pace on the display device." Thus, sufficient detail is provided in claim 1 related to improvements to conventional internet educational programs. The limitations, discussed above, amount to more than simply applying an abstract idea on the internet. Similar limitations are also found in independent claim 11. The applicant respectfully submits that when taken as a whole, the claimed invention has sufficient additional limitations that amount to significantly more than an abstract idea.), Examiner respectfully disagrees that the claimed invention provides a technical improvement.  First, the claimed functions beginning with the step of displaying a question to the final step of displaying the subsequent question, and every step therebetween, are practically performed by mental process and certain methods of organizing human activity.  For example, but for the generic computer components defined at the outset, and the use of a display to present information, it would be reasonable for a teacher and student to perform these steps, through observation, evaluation, opinion and judgement, in an interpersonal or teaching interaction in a classroom.  The physical elements claimed are recited at such a high level of generality, with no details whatsoever besides reciting them at the outset as configured to perform the judicial exception identified above, that they are not an improvement in technology.  In fact, the written description, including the Background of Invention which Applicant cites, does not describe the invention as an improvement to an Internet-centric technology.  At best, the specification refers to using a .    
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

/JAMES B HULL/Primary Examiner, Art Unit 3715